DETAILED ACTION
Status of the Claims
1.	This action is in reply to the Response for Reconsideration dated May 27, 2022.
2.	Claims 1-20 are currently pending and have been examined.
3.	Claims 1-2 and 11-12 have been amended.

Notice of Pre-AIA  or AIA  Status
4.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation – Broadest Reasonable Interpretation
5.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of instant Claim 1 recites "a system for implementing an electronic exchange for bill pay transactions, the system comprising:” 
The preamble of instant Claim 11 recites “a method for implementing an electronic exchange for bill pay transactions, the method comprising the steps of:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for implementing an electronic exchange for bill pay transactions” as recited in the preamble of Claims 1 and 11 only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Further, the italicized limitations below are similarly stating a purpose and/or intended use and accordingly are not being accorded further patentable weight.

As in Claims 1 and 11:
“creating a payment file for each lockbox provider including one or more options for digital payment of a lump sum for all determined transactions”
“when the electronic package is determined to be successfully processed, generating a report of the process electronic package; and”
“when the electronic package is determined to be rejected”
“flagging the electronic package to be routed to a check print process”
“transmitting, the rejected electronic package, to a respective bill pay provider for printing”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.            Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a system for implementing an electronic exchange for bill pay transactions comprising performing the steps of: receiving data files and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; processing the received data files and payment files by consolidating the plurality of payments from the one or more bill pay providers and collating the plurality of payments for one or more lockbox provider participants; creating a file with determined transactions for each lockbox provider; creating a payment file for each lockbox provider including one or more options for payment of a lump sum for all determined transactions; distributing data and funds to each participating lockbox provider file; 
creating an image of each transaction in the form of a non-negotiable check; creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file; consolidating image files, data files and payment files into a package for each lockbox provider participant; transmitting the package to a respective lockbox provider participant; determining whether the package is successfully processed or not by the respective lockbox provider participant based on a communication received from the respective lockbox provider participant; when the package is determined to be successfully processed, generating a report of the processed package; and when the package is determined to be rejected; flagging the package to be routed to a check print process, transmitting the rejected package to a respective bill pay provider for printing, and printing and mailing, by a check printing for the respective bill pay provider, a physical check corresponding to the rejected package.
	Independent Claim 11 recites a method for implementing an electronic exchange for bill pay transactions, the method comprising the steps of: receiving data files and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; processing the received data files and payment files by consolidating the plurality of payments from the one or more bill pay providers and collating the plurality of payments for one or more lockbox provider participants; creating a file with determined transactions for each lockbox provider; creating a payment file for each lockbox provider including one or more options for payment of a lump sum for all determined transactions; distributing data and funds to each participating lockbox provider file; creating an image of each transaction in the form of a non-negotiable check; creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file; consolidating image files, data files and payment files into a package for each lockbox provider participant; transmitting the package to a respective lockbox provider participant; determining whether the package is successfully processed or not by the respective lockbox provider participant based on a communication received from the respective lockbox provider participant; when the package is determined to be successfully processed, generating a report of the processed package; and when the package is determined to be rejected; flagging the package to be routed to a check print process, transmitting the rejected package to a respective bill pay provider for printing, and printing and mailing, by a check printing for the respective bill pay provider, a physical check corresponding to the rejected package.
	The series of steps recited describe implementing an electronic exchange for bill pay transactions comprising receiving data and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; processing the received data files and payment files by consolidating the plurality of payments from the one or more bill pay providers and collating the plurality of payments for one or more lockbox provider participants; creating a file with determined transactions for each lockbox provider; creating a payment file for each lockbox provider including one or more options for payment of a lump sum for all determined transactions; distributing data and funds to each participating lockbox provider file; creating an image of each transaction in the form of a non-negotiable check; creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file; consolidating image files, data files and payment files into a package for each lockbox provider participant; transmitting the package to a respective lockbox provider participant; determining whether the package is successfully processed or not by the respective lockbox provider participant based on a communication received from the respective lockbox provider participant; when the package is determined to be successfully processed, generating a report of the processed package; and when the package is determined to be rejected; flagging the package to be routed to a check print process, transmitting the rejected package to a respective bill pay provider for printing, and printing and mailing, by a check printing for the respective bill pay provider, a physical check corresponding to the rejected package which is a commercial or legal interaction and/or business relations and/or managing personal behavior or relationships or interactions between people and is thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses a system and method for implementing an electronic exchange for bill pay transactions comprising receiving data and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; processing the received data files and payment files by consolidating the plurality of payments from the one or more bill pay providers and collating the plurality of payments for one or more lockbox provider participants; creating a file with determined transactions for each lockbox provider; creating a payment file for each lockbox provider including one or more options for payment of a lump sum for all determined transactions; distributing data and funds to each participating lockbox provider file; creating an image of each transaction in the form of a non-negotiable check; creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file; consolidating image files, data files and payment files into a package for each lockbox provider participant; transmitting the package to a respective lockbox provider participant; determining whether the package is successfully processed or not by the respective lockbox provider participant based on a communication received from the respective lockbox provider participant; when the package is determined to be successfully processed, generating a report of the processed package; and when the package is determined to be rejected; flagging the package to be routed to a check print process, transmitting the rejected package to a respective bill pay provider for printing, and printing and mailing, by a check printing for the respective bill pay provider, a physical check corresponding to the rejected package via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe implementing an electronic exchange for bill pay transactions comprising receiving data and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; processing the received data files and payment files by consolidating the plurality of payments from the one or more bill pay providers and collating the plurality of payments for one or more lockbox provider participants; creating a file with determined transactions for each lockbox provider; creating a payment file for each lockbox provider including one or more options for payment of a lump sum for all determined transactions; distributing data and funds to each participating lockbox provider file; creating an image of each transaction in the form of a non-negotiable check; creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file; consolidating image files, data files and payment files into a package for each lockbox provider participant; transmitting the package to a respective lockbox provider participant; determining whether the package is successfully processed or not by the respective lockbox provider participant based on a communication received from the respective lockbox provider participant; when the package is determined to be successfully processed, generating a report of the processed package; and when the package is determined to be rejected; flagging the package to be routed to a check print process, transmitting the rejected package to a respective bill pay provider for printing, and printing and mailing, by a check printing for the respective bill pay provider, a physical check corresponding to the rejected package which is a commercial or legal interaction and/or business relations and/or managing personal behavior or relationships or interactions between people and is thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites an electronic exchange network, a memory component, a computer processor, electronic data files, image files, an electronic package and a check printing machine. Claim 11 recites an electronic exchange network, electronic data files, image files, an electronic package, a check printing machine and a computer processor. 
The claims recite are an electronic exchange network, a memory component, a computer processor, a check printing machine and are applying generic computer components to the recited abstract limitations. The recited electronic data files, image files and electronic package appear to be software outputs. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite an electronic exchange network, a memory component, a computer processor, a check printing machine, electronic data files, image files and an electronic package which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; electronic recordkeeping;  storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“Figure 5 is an exemplary system diagram illustrating an electronic exchange for bill pay transactions, according to an embodiment of the present invention. As shown in Figure 5, Electronic Exchange 520 may receive bill pay transactions from one or more Bill Pay Banks and other entities, represented by Bill Pay Providers 510, 520. Bill Pay Provider 510 may have a corresponding set of customers, represented by 512, 514. In a similar manner, Bill Pay Provider 520 may have another corresponding set of customers, represented by 522, 524. Electronic Exchange 520 may provide lockbox services to a plurality of Lockbox Service Providers, represented by 560, 570, and 580. Electronic Exchange 520 may include a processing engine, represented by 532, and one or more storage devices, represented by Database 534, 536.” (See Applicant Specification paragraph 33)

“The foregoing examples show the various embodiments of the invention in one physical configuration; however, it is to be appreciated that the various components may be located at distant portions of a distributed network, such as a local area network, a wide area network, a telecommunications network, an intranet and/or the Internet. Thus, it should be appreciated that the components of the various embodiments may be combined into one or more devices, collocated on a particular node of a distributed network, or distributed at various locations in a network, for example. As will be appreciated by those skilled in the art, the components of the various embodiments may be arranged at any location or locations within a distributed network without affecting the operation of the respective system.” (See Applicant Specification paragraph 34)

“Those skilled in the art will appreciate that the system diagrams discussed above are merely examples of an Electronic Exchange system and are not intended to be limiting. Other types and configurations of networks, servers, databases, mobile devices, and personal computing devices (e.g., desktop computers, tablet computers, mobile computing devices, smart phones, etc.) may be used with exemplary embodiments of the invention. Although the foregoing examples show the various embodiments of the invention in one physical configuration; it is to be appreciated that the various components may be located at distant portions of distributed network, such as a local area network, a wide area network, a telecommunications network, an intranet and/or the Internet. Thus, it should be appreciated that the components of the various embodiments may be combined into one or more devices, collocated on a particular node of a distributed network, or distributed at various locations in a network, for example.  The components of the various embodiments may be arranged at any location or locations within a distributed network without affecting the operation of the respective system.” (See Applicant Specification paragraph 35)

Applicant’s Specification further discloses that data and information maintained by the servers and computing devices shown in Figure 5 may be stored and cataloged into one or more databases which may be of a variety of different types.  (See Applicant Specification paragraph 36) The specification further discloses that the communication networks shown in Figure 5 may also be one or more of a variety of different types. (See Applicant Specification paragraphs 37-39)
“As described above, Figure 5 includes a number of computing devices, each of which may include at least one programmed processor and at least one memory or storage device. The memory may store a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processor. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above. Such a set of instructions for performing a task may be characterized as a program, software program, software application, app, or software. The modules described above may comprise software, firmware, hardware, or a combination of the foregoing.” (See Applicant Specification paragraph 40)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-10 and 12-20 further define the abstract idea that is presented in the respective independent Claims 1 and 11 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder (US 2010/0161466) in view of Kitchen et al. (US PG Pub. 20150170231)

Regarding Claim 1, Gilder discloses the following:
A system for implementing an electronic exchange for bill pay transactions, the system comprising:
an electronic exchange network [electronic payment system [EPS] coupled to a memory component [database] and a computer processor [computer] configured to perform, via the electronic exchange network: (See Gilder paragraphs 37, 51, 57-58)
receiving electronic data files and payment files representing a plurality of payments from one or more bill pay providers on behalf of one or more bill pay clients; (See Gilder paragraph 37, 39, 46, 51, 57, 122 – bill payor metadata is captured which has instructions regarding intended payment from payor to payee along with some potential set of conditions, limitations, or restrictions, memo description or metadata and potentially conditional acknowledgements; EPS is configured to interact with a plurality of users (i.e. payors and payees), banks and other financial institutions; payor drafts their DOC check by a variety of input methods including by agents, POS; in an exemplary embodiment, the electronic presentment may be through an electronic bill pay provider)
processing the received electronic data files and payment files by consolidating the plurality of payments from the one or more bill pay providers and collating the plurality of payments for one or more lockbox provider participants; (See Gilder paragraphs 10, 37-39, 46, 49-51, 53-54, 57, 70, 85, 119-120 – efficient processing (sorting, grouping, totaling, etc.) of payments and their metadata including remittance data may be automatically performed; EPS can receive cash letter files and convert them in bulk file mode; can be batch processed, a member may be receiving a large volume of payments from a plurality of users)
creating a data file with determined transactions for each lockbox provider; (See Gilder paragraphs 39-40, 47 – notification is sent to each payee [lockbox provider] with a GUID provided in the notification message to identify which DOC to retrieve)
creating a payment file for each lockbox provider including one or more options for digital payment of a lump sum for all determined transactions; (See Gilder paragraphs 38-40, 45-50, 81-85, 119-120 – the notification allows the payee to take action and process it for deposit to their account by allowing the payee a choice in how to proceed with claiming their payment including bundling along with other check items)
distributing data and funds to each participating lockbox provider file; (See Gilder paragraph 38-40, 46, 53, 59 – member joins or subscribes to EPS [participating] EPS may act as an electronic lockbox and facilitate automatic processing of DOCs received by the member (payee) [participating lockbox provider]; input can generate DOC payment as well as receive notification that a payment has been received, may be automated, instructions are stored in a digital payment file [DPF])
creating an image of each transaction in the form of a non-negotiable check [DOC – digitally originated check]; (See Gilder paragraphs 38-39, 46, 60)
creating image files for each lockbox provider participant from a plurality of lockbox provider participants, wherein each image file is indexed to each data file; (See Gilder paragraph 10, 49, 53-54, 75 – [image files] image replacement document (IRD) or other paper or electronic representation of a substitute check; payee can have EPS forward DOC electronically into their bank as an Image Cash Letter [ICL])
consolidating image files, data files and payment files into an electronic package [cash letter file] for each lockbox provider participant; (See Gilder paragraphs 10, 49-50, 53-54, 70, 85–as DOC payments are processed or cleared, individual DOC file can be placed into a standard bank clearinghouse Cash Letter File along with other check items)
transmitting the electronic package to a respective lockbox provider participant. (See Gilder paragraphs 10, 49-50, 65, 70, 103)
determining whether the electronic package is successfully processed or not by the respective lockbox provider participant based on a communication received from the respective lockbox provider participant; (See Gilder paragraphs 39-40, 47-50, 57-60)
when the electronic package is determined to be successfully processed, generating a report of the processed electronic package; and (See Gilder paragraphs 39-40, 47-50, 57-60)
when the electronic package is determined to be rejected; (See Gilder paragraphs 60-62)
flagging the electronic package to be routed to a check print process; (See Gilder paragraphs 63-66)
transmitting, the rejected electronic package, to a respective bill pay provider for printing, and (See Gilder paragraphs 64-66, 70)
printing and mailing, by a check printing machine of the respective bill pay provider, a physical check corresponding to the rejected electronic package. (See Gilder paragraphs 14-15, 61, 79, 81-83)
While Gilder discloses the invention as claimed including receiving electronic data files and payment files, they are disclosed as one element, metadata, that contains both of these files.  Further, while Gilder does discuss successful processing and discusses authentication processes and other ways of paying including printing the check on paper or sending it via fax it does not clearly disclose the package being rejected and routed to a check print process that prints and mails a check corresponding to the rejected electronic package.
Kitchen discloses his invention as to systems and methods for presenting billing information where billing information may be received by a bill presentment system and the bill presentment system may transmit a notice indicating availability of bill presentment information associated with the billing information. (See Kitchen Abstract)
Once billing information has been processed by the processor so as to be available for access by the appropriate payors, the processor, in accordance with the bill presentment software instructions stored in memory generates an email or other message to notify the applicable payors represented by station 120a-d of the availability of bill presentment information. (See Kitchen paragraph 55) The processor also generates a signal directing the transmission of the message via the network interface to the applicable payors using a network address, email address, stored as part of the payor data in part of the memory. (See Kitchen paragraph 55)
An exemplary payor station 120 capable of receiving e-mail messages includes a payor processor which is interconnected to a memory device. (See Kitchen paragraph 57) The memory stores the payor client software in area 470a, the network software in area 470b of the memory 470. (See Kitchen paragraph 57) In a customary e-mail notification processing sequence, the processor, in accordance with the network software instructions stored in memory area 470b, directs the presentation of an indicator on the display 460 of the payor station 120 to notify the applicable payor that an e-mail message has been received. (See Kitchen paragraph 58) The notification mechanism may alternatively be implemented directly in the bill presentment client rather than e-mail. (See Kitchen paragraph 59) Those of ordinary skill in the art will recognize that there may be many possible implementations of a notification mechanism. (See Kitchen paragraph 59) 
The payor station receives, via network interface of payor station, the bill presentment information transmitted by the CF station over the network. (See Kitchen paragraph 61) The payor processor processes the received information in accordance with the payor client software stored in memory area and directs the presentation of the received bill presentment information on the display of the payor station. (See Kitchen paragraph 61) The CF station is linked via the network to various financial institutions with whom checking accounts are maintained by one or more of the payors represented by the stations 120a-d and/or deposit accounts maintained by one or more of the billers represented by stations 110a-d. (See Kitchen paragraph 62) A payor, having received bill presentment information, can now request that payment of one or more bills be made to the appropriate biller(s). (See Kitchen paragraph 62)
The payor processor generates a payment instruction directing the transmission of the instruction via the network interface, over the network, to the CF station. (See Kitchen paragraph 63) The payment instruction is received and processed by the processor of the CF station and then the processor, responsive to the received payment instruction and in accordance with the bill payment software stored in memory area 420c, directs the payment of the applicable bills either by electronic funds transfer or by hardcopy check. (See Kitchen paragraph 63)
If the payment will be made by electronic funds transfer, the CF processor generates an electronic funds transfer instruction and a message indicating the amount of payment remitted and associated payor account number along with an instruction to transmit the message.  (See Kitchen paragraphs 64-65) This remittance advice information may flow directly to the biller station or be routed with the payment through the biller’s financial institution, which would deliver the information to the biller station. (See Kitchen paragraph 65) Kitchen further notes that the biller station to which the payment notice is transmitted may be different than the biller station from which the billing information is transmitted. (See Kitchen paragraph 65)
If the payment will be made by hardcopy check, the CF processor generates an instruction to print a hardcopy check for the appropriate amount against funds in CF’s station 140’s checking account. (See Kitchen paragraph 66) The CF processor may generate an instruction to print a hardcopy check for the appropriate amount against funds in the applicable payor’s checking account maintained at one of the financial institutions represented by stations 130a-c. (See Kitchen paragraph 67) The processor also generates a message indicating the amount of the payment remitted and the associated payor account(s). (See Kitchen paragraph 67) The printed message and check are then mailed to the applicable biller remittance center.  (See Kitchen paragraph 67)
Figure 7 discloses a summary of operations of the CF station during bill processing. (See Kitchen paragraph 78 and Fig. 7) The CF station receives billing information from the biller stations via the network, is normalized, summarized and stored. (See Kitchen paragraph 79) The payor is notified of the availability of bills by a message transmitted from the CD station to the payor station via the network. (See Kitchen paragraph 79) Next, the CF station receives a request for bill presentation information from the applicable payor station and the bill presentment information is transmitted over the network by the CF station to the applicable payor station. (See Kitchen paragraph 79) The bill presentment information may include only a summary of bills or one or more detailed bills formed by templating the normalized data before transmission. (See Kitchen paragraph 79 – bill presentment of one or more bills) The CF station determines if bill payment instructions have been received for those bills represented by the previously transmitted bill presentation information and if not, the payor is again notified of the bill availability. (See Kitchen paragraph 80)
Optionally, the payor station may be configured to transmit a notice to the CF station responsive to viewing the notice of availability by the applicable payor. (See Kitchen paragraph 81) Next, the CF station determines if a request to receive bill presentment information has been received for those bills represented by the previously transmitted notice of availability. (See Kitchen paragraph 81) 
If the determination is positive, the CF station determines, if, in accordance with the payment instruction, the bill is to be paid by electronic funds transfer. (See Kitchen paragraph 82) If yes, the CF station transmits, via the network, an electronic funds transfer instruction to the payor’s deposit account at one of the applicable financial institution represented by stations 130a-c. (See Kitchen paragraph 82 – payment to be made) The CF station also transmits a notice to the applicable biller station of the payment. (See Kitchen paragraph 82 – notice of successful payment [report]) 
As seen in Fig. 7, if the bill is to be paid by the electronic fund transfer, the transfer instruction is transmitted and a notice of the bank account deposit to biller with payor account information is transmitted. (See Kitchen Fig. 7) Additionally, if the bill is not to be paid by electronic fund transfer, the process moves to directly printing and mailing a check with payor account information. (See Kitchen Figure 7)  
Kitchen also describes embodiments where it is determined that electronic billing is not available for the second biller.  (See Kitchen Claims 12 and 43 – thus rejected) If payment is to be made by check, the CF station generates a hardcopy check with the appropriate account information and directs the mailing of the same to the biller. (See Kitchen paragraph 82, Fig. 7, Claim 51 – if rejected, payment is made by generating a hardcopy and mailing the check) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilder by integrating two component claim elements (payment files and data files) contained in Gilder into one integrated claim element, metadata, wherein each component claim element continues to serve the same function. In the integration, each component claim element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the integration were predictable. See MPEP §2144.04 (VI)(B)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gilder disclosing generation and processing of digitally originated Check 21 items using an electronic payment system that provides electronic bill presentment with the electronic bill presentment system disclosing printing and mailing a check if electronic billing is not available as taught by Kitchen in order more flexibly enable payments.

Regarding Claim 11, this claim recites substantially similar limitations as those seen in Claim 1 and is rejected for the same basis and reasons as presented above.

Regarding Claims 2 and 12, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
applying one or more rules to at least one file in the electronic package. (See Gilder paragraphs 13, 37, 41, 44, 55, 85)

Regarding Claims 3 and 13, these substantially similar claims recite the limitations of Claims 2 and 12 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein the one or more rules are specific to a lockbox provider participant. (See Gilder paragraphs 37, 40, 61, 81, 85)

Regarding Claims 4 and 14, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein each of the plurality of lockbox provider participants is a distinct and separate lockbox service provider. (See Gilder paragraphs 18-19, 51, 57,75, 122)

Regarding Claims 5 and 15, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein the one or more bill pay clients comprises individual payors and corporate business payors. (See Gilder paragraphs 18-19, 51, 57, 73, 119)

Regarding Claims 6 and 16, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above.  Further, Gilder discloses the following:
wherein the plurality of lockbox provider participants comprise corporate entities with internal lockbox services. (See Gilder paragraphs 73, 119)

Regarding Claims 7 and 17, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein the electronic package is received directly into an accounts receivable system associated with the lockbox provider participant. (See Gilder paragraphs 38-40, 119 – automated deposit of DOCs and retrieval of payment metadata as input into the payee’s internal business systems including automated reconciliation of remittance metadata into the AR process to update their accounting, billing and customer records)
Regarding Claims 8 and 18, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein the electronic package is automatically processed as image cash letters. (See Gilder paragraphs 38-40, 49, 82-83)

Regarding Claims 9 and 19, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above. Further, Gilder discloses the following:
wherein the electronic package is automatically processed as an Automated Clearing House (ACH) payment. (See Gilder paragraphs 38-40, 49, 55, 82-83)

Regarding Claims 10 and 20, these substantially similar claims recite the limitations of Claims 1 and 11 and as to those limitations are rejected for the same basis and reasons as presented above.
wherein the electronic package comprises a lump sum daily total payment file. (See Gilder paragraphs 38, 119 – EPS may act as an electronic lockbox and facilitate automatic processing of DOCs received by the member, including nightly batch job processing [daily batch processing of payments] where the member may be receiving a large volume of payments from a plurality of users)
Relevant Prior Art of Record Not Currently Relied Upon
-	Mauller et al. (US PG Pub. 2016/0048813) – discloses a method of managing an electronic lockbox for remittance processing which includes apparatus to receive a batch file including consumer communications information received by a payment processor within a specified time period. (See Mauller paragraphs 18-20, 42-43)

- 	Mauller et al. (US PG Pub. 2016/0048927) – discloses a method of managing an electronic lockbox to reduce processing times associated with remittance processing including reports sent to a payee including a portion of the remittance information associated with the plurality of financial transactions deposited into an account attached with the payee.



Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered as fully detailed below.

As to the 101 Rejections:
	The 101 Rejection has been updated to reflect the claim amendments made, as fully disclosed in the rejection in chief. Applicant disagrees with the Office Action’s rejection of the claims under 101 and presents discussion on the standard analysis under the 2019 PEG. (See Applicant’s Arguments dated 05/27/2022, pages 8-9) 
The claims broadcast that the steps are to implement an electronic exchange for bill pay transactions.  Bill pay transactions are a fundamental economic practice and reflect a commercial or legal interaction and/or business relations and/or managing personal behavior or relationships or interactions between people and is thus appropriately grouped as certain methods of organizing human activity which is an abstract idea.  The further steps claimed in the system and method further detail the steps that are being taken to implement the bill pay transactions.  
Applicant argues that the present claims are directed to providing an electronic bill pay exchange for securely facilitating electronic bill payment as noted in the specification. (Id. at page 10) Examiner disagrees. There is only one mention of any feature that might improve security in Applicant’s specification and the claims do not recite the feature that is noted and the specification fails to provide any real detail on how such as feature would be used in any improvement.
Applicant then argues that allegedly, the instant application reflects an improvement to a technological problem. (Id. at page 10) Examiner disagrees.  The improvements are disclosed to be bill pay checks that are currently being printed and reconciled manually would be eliminated or substantially minimized, that clients would be paid in a more timely manner and decreasing paper costs, postage and processing time and further do not require a change in systemization or a signup for a lockbox processing service.  None of these are technological advances.
Applicant then argues that Amdocs is applicable, alleging that the claims provide data-enhancements for resolving the technological problem faced by the bill payment system. (Id. at pages 10-11) Amdocs had a priority date in 1997. While the court in Amdocs might have determined that the distributed computing architecture as specifically recited in the claims of Amdocs was not well-understood, routine and conventional in 1997, that logic does not necessarily hold for the claimed invention which has a priority date of 02/19/2019. This argument is not persuasive.
The independent claims are not disclosing an improvement to technology or a technical field, nor an improvement to the recited computer processor itself.  The claims are not applying the judicial exception with or by use of a particular machine or effecting a transformation or reduction of a particular article to a different state or thing and do not appear to be applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The independent claims appear to be following directions to process bill pay transactions using a computer processor at a high level of generality.  
Applicant’s specification indicates that a bill pay client initiates an electronic payment and that bill pay clients may include individuals, businesses and other entities and bill pay providers may include banks and financial institutions. (See Applicant Specification paragraph 22) These incoming data files are processed by the electronic exchange and the exchange may create an image file and output various files and types of files to lockbox providers. (See Applicant Specification paragraph 23) Applicant’s specification further indicates that a bill pay customer may access a UI and the customer may enter information and the interface may determine if the payment is to be transmitted electronically or converted into a physical check. (See Applicant Specification paragraph 24) The steps claimed are driven by the parties utilizing a computer, mobile devices, and networks, the steps appear to be doing the steps that payees and payors indicate should be undertaken by a computer processor.  This is using a computer as a tool to perform the process claimed.  This does not result in an invention that is subject matter patent eligible.
The backup mechanism that Applicant presents is printing and mailing of a physical check. Applicant alleges that this is being done by a check printing machine, which is a specialized machine.  (Id. at page 11) Examiner strongly disagrees.  Applicant’s specification does not recite a check printing machine. Rather, the support for a check printing machine is in the form of a picture in Figure 4 (element 442) that appears to be a generic printer.  There is no disclosure that indicates that this is a “specialized machine”, rather under a broadest reasonable interpretation, with no specific disclosure, a check printing machine could be any machine capable of printing a check.  This is not a persuasive argument. The 101 Rejection is maintained.

As to the 103 Rejections:
Applicant appears to argue Gilder does not disclose creating an image of each transaction in the form of a non-negotiable check while referring to a paragraph that was not cited for this proposition.  The cited paragraphs of Gilder clearly indicate that the DOC is created through the EPS.  This argument is not persuasive.
	Applicant further argues that Gilder fails to disclose a backup or secondary mechanism for handling rejected or failed electronic payment processing. (Id. at pages 12-13) While Gilder does have some disclosure of printing checks, it does not fully disclose the amendments as presented and necessitated an additional piece of prior art, as fully disclosed in the rejection in chief.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        June 10, 2022